Forest Laboratories, Inc. 909 Third Avenue New York, New York 10022-4731 Rita Weinberger Vice President – Controller and Principal Accounting Officer FAX:212-750-9152 DIRECT LINE:212-224-6604 February 12, 2014 VIA EDGAR Mr. Jim B. Rosenberg Senior Assistant Chief Accountant U.S. Securities and Exchange Commission treet, NE Washington, DC 20549 Re: Forest Laboratories, Inc. Form 10-K for the Fiscal Year Ended March 31, 2013 Filed May 23, 2013 File No. 001-05438 Dear Mr. Rosenberg: We acknowledge receipt of the Securities and Exchange Commission’s comment letter dated January 31, 2014 (the “Letter”).We are in the process of drafting our response and anticipate filing it by February 28, 2014. Sincerely, Forest Laboratories, Inc. By:/s/ Rita Weinberger Rita Weinberger Vice President – Controller and Principal Accounting Officer cc:Mark Brunhofer, Senior Staff Accountant Ibolya Ignat, Staff Accountant Francis I. Perier, Jr. Robert D. Bailey, Esq. Melissa Cooper, Esq.
